Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of statutory rape and sentenced to life imprisonment by Judge *618Harris, in the. Circuit Court for Allegany County. His complaints as to the legality of his arrest, and the improper admission of a confession in evidence, cannot be reviewed on habeas corpus, as we have repeatedly said. The complaint that court-appointed counsel did not properly protect his rights is not a ground for a writ of habeas corpus, in the absence of any allegations of collusion or fraud with State officials, or objections raised in the trial court. Cf. Bowen v. Warden, 202 Md. 646, and Thanos v. Superintendent, 204 Md. 665. The docket entries show that he waived in writing his right of an indictment and a jury trial, and was properly tried by the court on an information. Cf. Heath v. State, 198 Md. 455, 464.

Application denied, with costs.